11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Jay Anthony,                                   * From the 266th District
                                                 Court of Erath County,
                                                 Trial Court No. CV31528.

Vs. No. 11-12-00159-CV                         * July 10, 2014

The Board of Adjustment of the                 * Memorandum Opinion by Wright, C.J.
City of Stephenville, Texas,                     (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Jay Anthony.